AO 245B (CASDRev. 01/19) Judgment in a Criminal Case for Revocations

UNITED STATES DISTRICT CoURT
SOUTHERN DISTRICT OF CALIFORNIA

 

 

UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
(For Revocation of Probation or Supervised Release)
V (For Offenses Cornmitted On or After November 1, 1987)
ROSA M_ARlA ESPINOZA (1) Case Number: l4CR1996-H

Serena Premjee, Federal Defenders of San Diego, lnc.
Defendant’s Attomey

Registration Number: 42027-298

m -

THE DEFENDANT:

admitted guilt to violation of allegation(s) No. l,

l:] was found guilty in violation of allegation(s) No. after denial Of guilty .

 

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number Nature of Violation
l nv5, Failure to report to USPO (US Probation Office) upon release from custody

Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this

judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant’s economic circumstances

Anril 17. 2019

Date of Imposition of Sentence

Ni/M/<:(A/\ L~ 1444//

HONORABLE LYN L.'HUBF
UNITED sTA ES DISTRICT JUDGE

 

    

  

COUHI
CLEF£K US DlS l Hl(.`.l
SOU'THE‘RN D\STHlCl Oi' i'CAL HN
BY

 

14CRl 996-H

r‘ AO 245B (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

 

DEFENDANT: ROSA MARIA ESPINOZA (l) Judgment - Page 2 of 2
CASE NUMBER: l4CRl996-H

IMPRISONMENT
The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
6 MONTI-IS.

l:| The court makes the following recommendations to the Bureau of Prisons:

The defendant is remanded to the custody of the United States Marshal.

I:] The defendant must surrender to the United States Marshal for this district:
l:| at A.M. on

 

E as notified by the United States Marshal.

m The defendant must surrender for service of sentence at the institution designated by the Bureau of
Prisons:
|:l on or before
|:I as notified by the United States Marshal.

i:| as notified by the Probation or Pretrial Services Oftice.

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at , With a certified copy of this judgment
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSI-IAL

l4CRi 996~H

